Per Curiam.

Appellants assert in their propositions of law that the court of appeals erred in dismissing their habeas corpus petitions. Appellants claim that their indictments did not comply with R.C. 2941.03(D) because none of the charges alleged that the offenses were committed within the territorial jurisdictions of their sentencing courts. However, as we recently held in similar appeals instituted by inmates at the same prison, these claims merely attack the validity or sufficiency of their indictments and are cognizable on direct appeal rather than via habeas corpus. State ex rel. Wilcox v. Seidner (1996), 76 Ohio St.3d 412, 414-*71415, 667 N.E.2d 1220, 1222. The court of appeals properly dismissed appellants’ petitions.
Accordingly, we affirm the judgments of the court of appeals.

Judgments affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.